DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2022 has been entered. The Office action on the elected and new claims 1-3, 7-11, 16,  and 21-26 follows.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 3, 7-8, 21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,567,262 to Meir (hereafter “Meir’262”, of record) taken alone.
Regarding claims 1, 7, and 21, Meir’262 discloses: a hybrid cooling system/piece of IT equipment (Fig. 1, 3-5, and 7) comprising: a cold plate (20) that is mounted on an information technology (IT) component (12) that is mounted on printed circuit board (PCB) (inherently present) of a piece of IT equipment (a computer within (72), which inherently has the PCB with a CPU (12) mounted thereon), the cold plate liquid cools the IT component (12) by transferring heat generated by the IT component (12) into coolant that flows through the cold plate (20) (i.e., the cold plate (20) receives coolant from a coolant source via a supply line and return warmed coolant to the coolant source via a return line [see liquid coolant loop on Fig. 7], the warmed coolant is produced by the cold plate (20) when the cold plate (20) is in contact with the IT component (12) and heat generated by the IT component (12) is transferred into the coolant by the cold plate (20)); a thermoelectric cooling (TEC) element (21) that is mounted on top of the cold plate (20); a heat sink (30’) that includes a base that is mounted on top of the TEC element (21), the heat sink (30’) having one or more fins forming one integrated unit (Fig. 7); and a controller (30) that is mounted on the piece of IT equipment (the controller (30) is disposed within the cooling unit (70), which is mounted by screws (78) on the computer / piece of IT equipment (72)) and is configured to activate the TEC element(s) to cause the TEC element to transfer at least a portion of the heat from the cold plate (20) that is generated by the IT component (12) into the one or more fins of the heat sink in response to determining that a temperature of the IT component exceeds a threshold temperature (see the controller (30) receiving temperature signals from the CPU’s and heat sinks’ temperature sensors (26, 52)  and controlling via relays (60, 64) the fans and TEC’s (col. 6, ll. 25-27; col. 7, ll. 19-44, 49-55; col. 8, ll. 13-18; col. 9, ll. 20-33; col. 10, ll. 5-26)).
Regarding aforementioned claims Meir’262 does not explicitly disclose that the controller is also mounted on the PCB.
However, Meir’262 teaches that “for future generations of computers, it is particularly efficient for the cooling system to be located entirely within the enclosure” (col. 9, ll. 55-59, emphasis added).
Therefore, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have modified to Meir’262 by mounting the controller on the PCB, in order to achieve compact portable self-contained commuter system with integrated efficient cooling system, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  See Howard v. Detroit Stove Works, 150 U.S. 164 (1893). In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Also, a finding of obviousness is appropriate when a court is presented with inventions that merely rearrange old elements in new combination with each element performing the same function it performed in the prior art. Such a finding must be made even if the new combination produces a more striking result than the old elements would produce functioning individually. See St. Regis Paper Co. v. Bemis Co., Inc., 549 F. 2d 833, 838, 193 USPQ 8, 11; Sakraida v. Ag Pro, Inc., 425 U.S. 273, 282, 96 S.Ct. 1532, 1537, 47 L.Ed.2d 784 (1976). 
Regarding claims 3 and 23, Meir’262 discloses that a thermal interface material (TIM) is disposed between 1) the IT component and the cold plate, 2) the cold plate and the TEC element, and 3) the TEC element and the heat sink (col. 5, ll. 48-56; col. 6, ll. 5-6).
Regarding claim 8, Meir’262 discloses (Fig. 1, 3, 6, 7) one or more fans (30) that push ambient air onto the one or more fins of the heat sink (30’), wherein the controller is further configured to activate the one or more fans in response to determining that the temperature of the IT component exceeds the threshold temperature (see the controller (30) receiving temperature signals from the CPU’s and heat sinks’ temperature sensors (26, 52)  and controlling via relays (60, 64) the fans and TEC’s (col. 6, ll. 25-27; col. 7, ll. 19-44, 49-55; col. 8, ll. 13-18; col. 9, ll. 20-33; col. 10, ll. 5-26)).
Regarding claim 24, Meir’262 discloses (Fig. 3) that the controller (30) is a first controller, wherein the system further comprises a second controller (60) that is communicatively coupled to the first controller and the one or more fans, wherein the first controller (30) activates the fans by transmitting a control signal (CTRL) to the second controller (60), which in response the second controller activates the one or more fans and sets a fan speed of the one or more fans to a maximum speed (see the controller (30) receiving temperature signals from the CPU’s and heat sinks’ temperature sensors (26, 52)  and controlling via relay (60) the fans (col. 6, ll. 25-27; col. 7, ll. 19-44, 49-55; col. 8, ll. 13-18; col. 9, ll. 20-33; col. 10, ll. 5-26)).

Claims 9-11, 16, 25, and 26, are rejected under 35 U.S.C. 103 as obvious over Meir’262 in view of US 6, 021, 047 to Lopez et al. (Lopez) and US 6, 807, 056 to Kondo et al. (Kondo) (all references of record).
Regarding claim 9, Meir’262 discloses (Fig. 1, 3-5, and 7) a plurality of pieces of information technology (IT) equipment (72) arranged in a stack (Fig. 4, 5) for providing data processing services, each piece of IT equipment including a processor (12) mounted on a printed circuit board (PCB) (inherently present); and for at least one piece of IT equipment a cold plate (20) that is mounted on the processor (12) and liquid cools the processor (12) by transferring heat generated by the processor (12) into coolant that flows through the cold plate (20) (i.e., the cold plate (20) receives coolant from a coolant source via a supply line and return warmed coolant to the coolant source via a return line [see liquid coolant loop on Fig. 7], the warmed coolant is produced by the cold plate (20) when the cold plate (20) is in contact with the IT component (12) and heat generated by the IT component (12) is transferred into the coolant by the cold plate (20)); a thermoelectric cooling (TEC) element (21) that is mounted on top of the cold plate (20); a heat sink (30’) that includes a base that is mounted on top of the TEC element (21), the heat sink (30’) having one or more fins (Fig. 7), and a controller (30) that is mounted on the piece of IT equipment (the controller (30) is disposed within the cooling unit (70), which is mounted by screws (78) on the computer / piece of IT equipment (72)) and is configured to activate the TEC element(s) to cause the TEC element to transfer at least a portion of the heat from the cold plate (20) that is generated by the IT component (12) into the one or more fins of the heat sink in response to determining that a temperature of the IT component (12) exceeds a threshold temperature (see the controller (30) receiving temperature signals from the CPU’s and heat sinks’ temperature sensors (26, 52)  and controlling via relays (60, 64) the fans and TEC’s (col. 6, ll. 25-27; col. 7, ll. 19-44, 49-55; col. 8, ll. 13-18; col. 9, ll. 20-33; col. 10, ll. 5-26)).
Alternatively, Lopez teaches (Fig. 1-4) an electronic rack (10) comprising: a plurality of pieces of information technology (IT) equipment (12) arranged in a stack for providing data processing services (col. 2, ll. 15-19), each piece of IT equipment including one or more processors (inherently) for the benefits of providing high computer power, while achieving high serviceability and maintainability of the individual pieces of IT equipment (computers) (col. 1, ll. 11-17, 51-67).
Furthermore, Kondo also teaches (Fig. 1-4) an electronic rack (1, 2) comprising: a plurality of pieces of information technology (IT) equipment (3) arranged in a stack for providing data processing services, each piece of IT equipment including one or more processors (7) for the benefits of providing high computer power, efficient cooling, and high serviceability and maintainability (col. 1, ll. 10-22; col. 2, ll. 30-34; col. 3, ll. 64-66; col. 4, ll. 14-23; col. 8, ll. 29-31; col. 15, ll. 1-4).
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have organized the plurality of pieces of  IT equipment (computers) of Meir’262 in an electronic rack according to the combined teachings of Lopez and Kondo, wherein the plurality of pieces of IT equipment are arranged in a stack in order to provide high computer power, while achieving efficient cooling  and high serviceability and maintainability of the individual pieces of IT equipment (computers) (Lopez, col. 1, ll. 11-17, 51-67. Kondo, col. 1, ll. 10-22; col. 2, ll. 30-34; col. 3, ll. 64-66; col. 4, ll. 14-23; col. 8, ll. 29-31; col. 15, ll. 1-4). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Furthermore, Meir’262 as modified above still does not explicitly disclose that the controller is also mounted on the PCB.
However, Meir’262 teaches that “for future generations of computers, it is particularly efficient for the cooling system to be located entirely within the enclosure” (col. 9, ll. 55-59, emphasis added).
Therefore, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have further modified to Meir’262 by mounting the controller on the PCB, in order to achieve compact portable self-contained commuter system with integrated efficient cooling system, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  See Howard v. Detroit Stove Works, 150 U.S. 164 (1893). In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Also, a finding of obviousness is appropriate when a court is presented with inventions that merely rearrange old elements in new combination with each element performing the same function it performed in the prior art. Such a finding must be made even if the new combination produces a more striking result than the old elements would produce functioning individually. See St. Regis Paper Co. v. Bemis Co., Inc., 549 F. 2d 833, 838, 193 USPQ 8, 11; Sakraida v. Ag Pro, Inc., 425 U.S. 273, 282, 96 S.Ct. 1532, 1537, 47 L.Ed.2d 784 (1976). 
	Regarding claims 10, Meir’262 discloses that the controller (30) is configured to activate the TEC elements (50) and regulate the electric power being supplied to said TEC elements (50) based on the temperature of the target electrical component (i.e., the CPU) to be cooled (col. 7, ll. 37-55, Fig. 3).
However, Meir’262 does not disclose: wherein the controller is configured to activate the TEC element by: determining that the coolant is no longer flowing through the cold plate; and responsive to determining that the coolant is no longer flowing, beginning to provide an input current to the TEC element.
Kondo discloses a concept of the energization/de-energization of the electrical components to be cooled in  the cooling arrangement (Fig. 4, 15), responsive to determining whether coolant is flowing or not (col. 11, ll. 66-col. 12, ll. 10).
Therefore, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have further modified to Meir’262 by incorporating the above teachings of Kondo, so the controller is configured to activate the TEC element by: determining that the coolant is no longer flowing through the cold plate; and 
responsive  to determining that the coolant is no longer flowing, beginning to provide an input current to the TEC element, in order to enhance control flexibility and safety (e.g., if the coolant pump (22) in Meir’262 fails resulting in the coolant is no longer flowing through the cold plate (20), the current/electric power to the TEC elements (21, 50) may be increased by the controller (30), thus preventing overheating of the CPU and enhancing overall safety and reliability of the apparatus). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 11, Meir’262 discloses that a thermal interface material (TIM) is disposed between 1) the IT component and the cold plate, 2) the cold plate and the TEC element, and 3) the TEC element and the heat sink (col. 5, ll. 48-56; col. 6, ll. 5-6).
Regarding claim 16, Meir’262 discloses (Fig. 1, 3, 6, 7) one or more fans (30) that push ambient air onto the one or more fins of the heat sink (30’), wherein the controller is further configured to activate the one or more fans in response to determining that the temperature of the IT component exceeds the threshold temperature (see the controller (30) receiving temperature signals from the CPU’s and heat sinks’ temperature sensors (26, 52)  and controlling via relays (60, 64) the fans and TEC’s (col. 6, ll. 25-27; col. 7, ll. 19-44, 49-55; col. 8, ll. 13-18; col. 9, ll. 20-33; col. 10, ll. 5-26)).
Regarding claim 25, Meir’262 (Fig. 1, 4) as modified by Kondo (Fig. 2) discloses: a heat exchanger (Meir’262, (14, 18, 19); Kondo, (8)) that is coupled to a liquid manifold (Kondo, (12)) disposed within the electronic rack (Kondo, (1, 2)), wherein the cold plate is a first cold plate (Kondo, (15)), the processor is a first processor (Kondo, (7)), and the TEC element is a first TEC element (Meir’262, (21)), wherein the at least one piece of IT equipment further includes: a supply manifold (Kondo, (14)) and a return manifold (Kondo, not numbered manifold in parallel to (14)) that are fluidly coupled to the liquid manifold of the electronic rack,  a second cold plate (Kondo, (15)), that is mounted on a second processor (Kondo, (7)), of the at least one piece of IT equipment, wherein the first and second cold plates are fluidly coupled to the supply manifold and the return manifold (Kondo, Fig, 2), and a second TEC element (Meir’262, (21)) that is mounted on the second cold plate (Kondo, (15)), wherein the controller (Meir’262, (30)) is configured to independently activate the first and second TEC elements.
Regarding claim 26, Meir’262 discloses (Fig. 3) that the controller (30) is a first controller, wherein the system further comprises a second controller (60) that is communicatively coupled to the first controller and the one or more fans, wherein the first controller (30) activates the fans by transmitting a control signal (CTRL) to the second controller (60), which in response the second controller activates the one or more fans and sets a fan speed of the one or more fans to a maximum speed (see the controller (30) receiving temperature signals from the CPU’s and heat sinks’ temperature sensors (26, 52)  and controlling via relay (60) the fans (col. 6, ll. 25-27; col. 7, ll. 19-44, 49-55; col. 8, ll. 13-18; col. 9, ll. 20-33; col. 10, ll. 5-26)).
	
Claims 2 and 22, are rejected under 35 U.S.C. 103 as being unpatentable over Meir’262 in view of Kondo.
	Regarding claims 2 and 22, Meir’262 discloses that the controller (30) is configured to activate the TEC elements (50) and regulate the electric power being supplied to said TEC elements (50) based on the temperature of the target electrical component (i.e., the CPU) to be cooled (col. 7, ll. 37-55, Fig. 3).
However, Meir’262 does not disclose: wherein the controller is configured to activate the TEC element by: determining that the coolant is no longer flowing through the cold plate; and responsive to determining that the coolant is no longer flowing, beginning to provide an input current to the TEC element.
Kondo discloses a concept of the energization/de-energization of the electrical components to be cooled in  the cooling arrangement (Fig. 4, 15), responsive to determining whether coolant is flowing or not (col. 11, ll. 66-col. 12, ll. 10).
Therefore, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have further modified to Meir’262 by incorporating the above teachings of Kondo, so the controller is configured to activate the TEC element by: determining that the coolant is no longer flowing through the cold plate; and 
responsive  to determining that the coolant is no longer flowing, beginning to provide an input current to the TEC element, in order to enhance control flexibility and safety (e.g., if the coolant pump (22) in Meir’262 fails resulting in the coolant is no longer flowing through the cold plate (20), the current/electric power to the TEC elements (21, 50) may be increased by the controller (30), thus preventing overheating of the CPU and enhancing overall safety and reliability of the apparatus). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 1, 3, 7, 21, and 23, are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0174737 to Meir (hereafter “Meir’737”) in view of Meir’262 (all references of record).
	Regarding claims 1, 7, and 21, Meir’737 discloses (Fig. 1-5) a hybrid cooling system comprising: a cold plate (317) that is mounted on an information technology (IT) component (319) that is mounted on a printed circuit board (PCB) (210) of a piece of IT equipment (15), the cold plate cools the IT component by transferring  heat generated by the IT component into the cold plate; a thermoelectric cooling (TEC) element (318) that is mounted on top of the cold plat
	However, Meir’737 does not disclose that the cold plate liquid cools the IT component by transferring  heat generated by the IT component into coolant that flows through  the cold plate.
	Meir’262 teaches (Fig. 1, 7) conventionality of the cold plate(s) (20) that liquid cools the IT component (12) by transferring heat generated by the IT component (12) into coolant that flows through the cold plate (20) (i.e., the cold plate (20) receives coolant from a coolant source via a supply line and return warmed coolant to the coolant source via a return line [see liquid coolant loop on Fig. 7], the warmed coolant is produced by the cold plate (20) when the cold plate (20) is in contact with the IT component (12) and heat generated by the IT component (12) is transferred into the coolant by the cold plate (20)).
	Therefore, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have further modified to Meir’737 according to the teachings of Meir’262 by providing the cold plate that liquid cools the IT component by transferring  heat generated by the IT component into coolant that flows through  the cold plate, in order to enhance heat dissipation and overall cooling efficiency. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
	Regarding claims 8, Meir’737 discloses one or more fans (314) that push ambient air onto the one or more fins of the heat sink (315), wherein the controller (322)  is further configured to activate the one or more fans in response to determining that the temperature of the IT component (319) exceeds the threshold temperature (par. [0102]).
Regarding claims 3 and 23, Meir’737 as modified by Meir’262 discloses (in reference to  Meir’262) that a thermal interface material (TIM) is disposed between 1) the IT component and the cold plate, 2) the cold plate and the TEC element, and 3) the TEC element and the heat sink (col. 5, ll. 48-56; col. 6, ll. 5-6).

Claims 9, 11, and 16, are rejected under 35 U.S.C. 103 as obvious over Meir’737 in view of Meir’262, US 6, 021, 047 to Lopez et al. (Lopez) and US 6, 807, 056 to Kondo et al. (Kondo) (all references of record).
	Regarding claim 9, Meir’737 discloses (Fig. 1-5) a plurality of pieces of information technology (IT) equipment arranged in a stack (Fig. 3) for providing data processing services, each piece of IT equipment including a processor (319) mounted on a printed circuit board (PCB) (210); and for at least one piece of IT equipment a cold plate (317) that is mounted on the processor and cools the processor by transferring heat generated by the processor (12) into the cold plate (317)); a thermoelectric cooling (TEC) element (318) that is mounted on top of the cold plate (317); a heat sink (315) that includes a base that is mounted on top of the TEC element (318), the heat sink (315) having one or more fins (Fig. 5), and a controller (322) that is mounted on the PCB (210) and is configured to activate the TEC element(s) to cause the TEC element (318) to transfer at least a portion of the heat from the cold plate (317) that is generated by the IT component (319) into the one or more fins of the heat sink (315) in response to determining that a temperature of the IT component (319) exceeds a threshold temperature (par. [0102]).
	However, Meir’737 does not disclose that the cold plate liquid cools the IT component by transferring  heat generated by the IT component into coolant that flows through  the cold plate.
	Meir’262 teaches (Fig. 1, 7) conventionality of the cold plate(s) (20) that liquid cools the IT component (12) by transferring heat generated by the IT component (12) into coolant that flows through the cold plate (20) (i.e., the cold plate (20) receives coolant from a coolant source via a supply line and return warmed coolant to the coolant source via a return line [see liquid coolant loop on Fig. 7], the warmed coolant is produced by the cold plate (20) when the cold plate (20) is in contact with the IT component (12) and heat generated by the IT component (12) is transferred into the coolant by the cold plate (20)).
	Therefore, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have further modified to Meir’737 according to the teachings of Meir’262 by providing the cold plate that liquid cools the IT component by transferring  heat generated by the IT component into coolant that flows through  the cold plate, in order to enhance heat dissipation and overall cooling efficiency. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Alternatively, Lopez teaches (Fig. 1-4) an electronic rack (10) comprising: a plurality of pieces of information technology (IT) equipment (12) arranged in a stack for providing data processing services (col. 2, ll. 15-19), each piece of IT equipment including one or more processors (inherently) for the benefits of providing high computer power, while achieving high serviceability and maintainability of the individual pieces of IT equipment (computers) (col. 1, ll. 11-17, 51-67).
Furthermore, Kondo also teaches (Fig. 1-4) an electronic rack (1, 2) comprising: a plurality of pieces of information technology (IT) equipment (3) arranged in a stack for providing data processing services, each piece of IT equipment including one or more processors (7) for the benefits of providing high computer power, efficient cooling, and high serviceability and maintainability (col. 1, ll. 10-22; col. 2, ll. 30-34; col. 3, ll. 64-66; col. 4, ll. 14-23; col. 8, ll. 29-31; col. 15, ll. 1-4).
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have organized the plurality of pieces of  IT equipment (computers) of Meir’737-Meir’262 combination in an electronic rack according to the combined teachings of Lopez and Kondo, wherein the plurality of pieces of IT equipment are arranged in a stack in order to provide high computer power, while achieving efficient cooling  and high serviceability and maintainability of the individual pieces of IT equipment (computers) (Lopez, col. 1, ll. 11-17, 51-67. Kondo, col. 1, ll. 10-22; col. 2, ll. 30-34; col. 3, ll. 64-66; col. 4, ll. 14-23; col. 8, ll. 29-31; col. 15, ll. 1-4). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 11, Meir’737 as modified by Meir’262, Lopez and Kondo, discloses (in reference to  Meir’262) that a thermal interface material (TIM) is disposed between 1) the IT component and the cold plate, 2) the cold plate and the TEC element, and 3) the TEC element and the heat sink (col. 5, ll. 48-56; col. 6, ll. 5-6).
	Regarding claims 16, Meir’737 discloses one or more fans (314) that push ambient air onto the one or more fins of the heat sink (315), wherein the controller (322)  is further configured to activate the one or more fans in response to determining that the temperature of the IT component (319) exceeds the threshold temperature (par. [0102]).

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. The gist of the Applicant’s arguments is that, allegedly, “Meir does not disclose or suggest a controller that is mounted on the PCB of a piece of IT equipment that includes an information technology (IT) component on which a cold plate is mounted…(in Meir) the unit is attached to the computer, which is in contrast to claim 1 which recites that the controller is mounted on the PCB of a piece of IT equipment”. 
	The aforementioned argument is moot in view of the new grounds of rejection.
	Furthermore, Applicant contends that, allegedly, “Meir teaches away from having a controller that is configured to activate a TEC element of a hybrid cooling system, where the controller is mounted on a PCB of the piece of IT equipment. For example, Meir describes a cooling system that is part of a PC enclosure cover that allows the use of active cooling for any PC or computer by merely making small changes in the PC/computer cover only. See Col. 3, lines 43-48. In particular, Meir describes that the cooling system is in a configuration of a PC cover, such that all the system elements and sub systems, such as independent high efficiency low profile power supply, dedicated microprocessor for control of temperature, anti thermal shock back up system, batteries, charger, sensors, are located in a new PC cover that will replace the original PC cover. See Col. 4, lines 59-64. Thus, Meir would not teach a person of ordinary skill to have the controller 30 of the cooling system being mounted on a PCB of a piece of IT equipment, since doing so would destroy the intended purpose of Meir by having everything within the PC cover”.
	The Office disagrees with the aforementioned Applicant’s conclusion, since Meir’262 teaches that “for future generations of computers, it is particularly efficient for the cooling system to be located entirely within the enclosure” (col. 9, ll. 55-59, emphasis added). Therefore, contrary to the Applicant’s position, Meir’262 teaches that the cooling system may be positioned entirely within the PC enclosure in the future generations of computers, thus making it obvious to the person of the ordinary skill to mount the controller of the cooling system on the PCB of the PC as explained in the body of the rejection above.
	Furthermore, contrary to the Applicant’s position, the modification of Meir’262 would not destroy the intended purpose of Meir’262, because the modification would not change the basic operating principle of the Meir’262 arrangement. It was held that the teachings of the references are not sufficient to render the claims prima facie obvious if  “suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate (emphasis added)”. See In re Ratti, 270 F.2d at 813, 123 USPQ at 352. Further, it was held that “if proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification” (emphasis added). See In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984). 
	In the instant case, the modification of Meir’262 would not change the basic operating principle of the Meir’262 arrangement, or would not require substantial reconstruction and redesign of the elements thereof. Indeed, the basic operating principle of the Meir’262 arrangement would remain  precisely the same, i.e. hybrid liquid-TEC cooling of the CPU. Further, the modification of the Meir’262 would not require substantial redesign and reconstruction thereof, since it would simply require a mere repositioning of the cooling controller to be mounted on the PCB of the computer to be cooled. Further, the proposed modification would not render the cooling arrangement of Meir’262  unsatisfactory for its intended purpose, since it still would serve its original intended purpose of the hybrid liquid-TEC cooling of the CPU of the computer.
	Furthermore, Meir’262 does not expressly teach against of disposing of the controller on the PCB. Meir’262 does not criticize, discredit, or otherwise discourage the solution claimed. Therefore, in view of the above, contrary to the Applicant’s position Meir’262 does not teach away from such an arrangement. The Office reminds Applicant that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed"). Further, the disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. See In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004) (The court held that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….").	
	Therefore, in view of the above and contrary to the Applicant’s position, Meir’262 does not teach away from the modification thereof proposed in the body of the rejection above.
In view of the above the rejection is hereby maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https:// patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835